Citation Nr: 0008684	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-00 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from September 1966 to July 
1968.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which granted service connection for 
PTSD and assigned a 50 percent rating evaluation.  

In November 1997, by VA Form 21-4138, statement in support of 
claim, the veteran withdrew his appeal for service connection 
for dysthymia, arthritis of the cervical, thoracic, and 
lumbar spine, and pain in the knees.  See 38 C.F.R. § 20.204 
(1999).  The Board observes that the veteran then 
specifically limited his appeal to the rating for the PTSD.  

By a June 22, 1998 rating decision, the RO denied a total 
rating for individual unemployability due to service-
connected disabilities.  Through his representative, the 
veteran filed a timely notice of disagreement in October 
1998.  The RO issued a statement of the case dated October 
18, 1999.  The statement of accredited representation in an 
appealed case dated January 24, 2000 advances the veteran's 
argument for a total rating.  According to the provisions of 
38 C.F.R. § 20.302 (1999), a substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the statement of the case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  Therefore, the 
January 24, 2000 statement cannot be construed as a timely 
filed substantive appeal and the Board does not have 
jurisdiction to decide that matter.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1.  The veteran's PTSD is not shown to have caused more than 
considerable impairment of social and industrial 
adaptability.

2.  The veteran's condition is shown to be productive of 
disablement consistent with that of a moderate degree and an 
overall Global Assessment of Functioning score between 55 to 
60.

3.  The veteran's PTSD is manifest by symptoms which cause 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flashbacks, 
nightmares, intrusive thoughts, sleep difficulty, impaired 
concentration, impaired judgment, hypervigilance, difficulty 
in adapting to stressful circumstances.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.129, 
4.131, 4.132, Diagnostic Code (DC) 9411 (1996); as amended by 
61 Fed. Reg. 52,700 (Oct. 8, 1996) codified at 38 C.F.R. § 
4.130, DC 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Essentially, the veteran contends that the symptoms of his 
service connected PTSD warrant a higher initial evaluation.  




Law and Regulations

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
See Drosky v. Brown, 10 Vet. App. 251, 254 (1997).  The Board 
is satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
in order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).

By a September 1997 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent disability 
rating effective February 29, 1996, the original date of the 
claim.  The veteran perfected a timely appeal.  Based on the 
fact that the 50 percent disability rating is the result of 
the original claim filed in February 1996, the Board must 
consider all evidence of record at the time of the initial 
rating following the award of service connection in September 
1997.  The Board must also consider whether staged ratings 
are applicable for the entire period in which the appeal has 
been pending.  See Fenderson v. West, 12 Vet. App. 119 
(1999); Powell v. West, 13 Vet. App. 31 (1999).

Initially, the Board points out that disability ratings are 
based, as far as practicable, upon the average impairment of 
earning capacity attributable to specific injuries, according 
to the VA Schedule of Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, § 4.1.  Different 
diagnostic codes (DC) identify various disabilities.  See 38 
C.F.R. Part 4.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. §§ 4.1, 4.10 (1999).

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability and is rated accordingly.  See 38 C.F.R. §§ 
4.130, 4.132 (1996).  The principle of social and industrial 
inadaptability as the basic criterion for rating disability 
from the mental disorders Rating Schedule contemplates those 
abnormalities of conduct, judgment, and emotional reactions 
that produce impairment of earning capacity.  See 38 C.F.R. § 
4.129 (1996).  In particular, two of the most important 
determinants of disability are time lost from gainful work 
and decrease in work efficiency.  Id.  Therefore, repeated 
psychotic periods, without long remissions, may be expected 
to have a sustained effect upon employability until elapsed 
time in good remission and with good capacity for adjustment 
establishes the contrary.  Id.  Ratings are assigned which 
represent the impairment of social and industrial 
adaptability based on all of the evidence of record.  Id.  

Effective November 7, 1996, the Rating Schedule for Mental 
Disorders was amended and re-designated as 38 C.F.R. § 4.130.  
See 61 Fed. Reg. 52,700 (Oct. 8, 1996).  When the law 
controlling an issue changes after a claim has been filed or 
re-opened but before the administrative or judicial review 
process has been concluded, as in this case, a question 
arises as to which law now governs.  In this regard, the 
Court determined that a liberalizing change in regulation 
during the pendency of a claim must be applied if it is more 
favorable to the claimant, and if the Secretary has not 
enjoined its retroactive application.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) (Veteran may be rated under 
either the old or the amended criteria, whichever is to his 
advantage). 

The criteria formerly provided that a 50 percent evaluation 
is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms, reliability and flexibility levels are so reduced 
to result in considerable industrial impairment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to retain employment.  Social impairment per 
se will not be used as the sole basis for any specific 
percentage evaluation, but is of value only in substantiating 
the degree of disability based on all the findings.  See 38 
C.F.R. § 4.132, DC 9411, Note (1) (1996). 

The new criteria provide that a 50 percent evaluation is 
warranted if there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long term memory; impaired judgment; and impaired 
abstract thinking; disturbances in motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships. A 70 percent evaluation is in order if 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant, near continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
and difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to 
establish and maintain effective relationships.  See 61 Fed. 
Reg. 52,700 (Oct. 8, 1996).

When there is a question of which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (1999).  When after careful consideration 
of all the evidence of record, a reasonable doubt arises 
regarding the degree of disability, such doubt shall be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(1999).


Factual Background

Private medical records dated in June 1966 reflect that the 
veteran has been treated on several occasions for emotional 
tension evidenced by general nervousness and shaking hands.  
Meprobamate largely relieved the symptoms.

The veteran reported on enlistment in 1966 that he had 
depression or excessive worry and nervous trouble.  The 
report of medical history is silent as regards a psychiatric 
disability.  In May 1968, the veteran reported feeling 
strange.  The medical record entry reflects that the veteran 
was scheduled to receive an Article 15 today.  The report of 
medical history completed by the veteran in July 1968 
reflects that he has had or has nervous trouble.  The 
psychiatric evaluation completed on separation in July 1968 
was normal.  

A March 1996 social and industrial survey reflects that the 
veteran was a 49-year-old Vietnam medic who lived with a 
partner.  The claims file was reviewed.  The veteran 
completed high school and one year of college prior to being 
shipped to Vietnam.  He served 12 months in Vietnam.  He was 
assigned to an infantry unit and Reconnaissance Platoon that 
was a ready and reactionary force.  Approximately 30-50 
percent of his missions had active combat.  While stationed 
in Vietnam, he was involved in two combat situations that 
lasted more than a couple of hours with loss of life and many 
wounded.  The veteran described multiple combat incidents.  
He denied any alcohol or drug use in Vietnam.  After service, 
he returned home to Portland.  He held a job as a prep 
orderly for one month.  He reportedly hated it.  He then 
attended college part time studying painting and sculpture.  
He reported that during this time his mental state was 
confused.  He was angry, depressed, and had some suicidal 
ideation.  He eventually attended college full time and moved 
into a studio apartment.  He met his partner in 1970 and 
continues to live with that person today.  Since that time, 
the veteran has held multiple jobs.  The longest reported 
period of employment was two years at Good Sam Hospital in 
the laundry room.  

Since 1983, the veteran has had minimal employment.  He 
reported having some small projects, reading, and 
reconditioning furniture and antiques.  He reported sleeping 
generally well and that he could only be awakened by word, 
not by touch.  He reported having a minimal startle response, 
but does have some difficulty with unexpected loud noises and 
becomes nervous.  He seldom had intrusive thought.  
Approximately two months earlier, while sitting in the 
bathtub, he began having a very strong thought about a 
Vietnam experience, his heart began to beat rapidly, and he 
was frightened.  He seldom had nightmares, but did have one 
in 1995 where he woke up feeling very panicky.  He 
occasionally thinks about Vietnam when he smells oriental 
food or cooking and had some difficulty initially when he 
returned to the U.S.  He has difficulty in crowds.  He does 
not attend parades or large public gatherings.  When he goes 
to a restaurant, he sits with his back to the wall so he can 
watch for exits.  Whenever he is in public locations, he is 
very watchful for danger.  The veteran reported having a very 
limited social life.  He had a few good friends.  His closest 
friend was his partner.  The veteran shared that he had one 
other friend who was becoming somewhat close.  He has 
occasional contact with some long-term friends, approximately 
eight, which occurred approximately once every six months.  
Many [friends] were out of town.  The veteran reported that 
he has an aunt and uncle with whom he has a good 
relationship, but not much contact.  He reported a propensity 
toward depression.  He has had cyclical depression since high 
school.  He reported that the worse was in 1976, when he had 
suicidal ideations.  The veteran reported that he has changed 
his thinking patterns.  He knows his triggers.  At the time 
of the examination, he reported that he was not depressed, 
but that he had to watch it.  He has had no specific 
treatment for PTSD symptoms.  He reported that while in 
college, he did see a psychologist, averaging one time per 
month.  He also attended therapy groups weekly and continued 
to see the psychologist for his latter years at Portland 
State University.  

The social worker's assessment reveals that the veteran was 
neatly dressed.  He was very polite and provided much 
information willingly and with good eye contact.  The report 
reflects that the veteran appears to have been subjected to 
much trauma during his corpsman experience during the war.  
Since that time, the veteran has had many odd jobs and was 
able to maintain a stable relationship with a partner.  It 
appears that the veteran has done some work on his PTSD 
symptoms and Vietnam experience, especially writing his 
memoirs.  It appears that the veteran suffers from some 
hypervigilance symptoms, minimal intrusive thought symptoms, 
and some difficulty establishing and maintaining a large 
network of friends.  The veteran denied any serious sleep 
problems, but reported difficulty when being awakened through 
physical touch.  He has some mild startle response.  He 
suffers from osteoarthritis, which caused fatigue and dull 
headaches.  The veteran was unemployed.  The social worker 
noted that at that time, the veteran appeared to be 
moderately impaired by his post traumatic stress disorder 
symptoms.  

The April 1996 VA PTSD examination conducted by a 
psychologist reflects in summary that the claims file was 
available for review to include the social and industrial 
survey.  The veteran reported that he was given an anti-
anxiety medication before entering the military, meprobamate, 
because he was "high strung."  The veteran reported to 
crave the drug for over six months after he entered the 
military.  The veteran lived with his male partner of the 
past 25 years.  The veteran admitted that his partner had 
been supporting him for most of the last 25 years.  The 
veteran's last full time job was in 1979, and that job lasted 
for nine months.  The veteran reported two episodes related 
to his Vietnam experience and that he had been bothered by 
more and more frequent reminders of his Vietnam experience 
over the past three to four years.  He was afraid that the 
memories would get more and more intense as time went on.  He 
obtained psychotherapy while at Portland State University, 
but not since that time.  The veteran reported that he 
experienced non combat related traumatic events while 
stationed at Fort Huachuca to include a helicopter crash that 
injured six men, being forced to watch an autopsy, and after 
responding to a hit and run victim, he had to escort the 
deceased to the undertaker.  He was forced to sit in the back 
with the corpse that had been wrapped in sheets.  The veteran 
described being injured by a small piece of shrapnel in 
Vietnam.  The examiner noted that the veteran laughed when 
describing this incident, playing down its significance.  
After he recovered from his injury, he worked for four months 
as a medic in a reconnaissance platoon that was a ready 
reactionary force.  During this four-month period, he was in 
active combat situations up to half the time.  The most 
traumatic incidents in Vietnam were (1) his first firefight, 
(2) a reconnaissance situation - chasing two Viet Cong in the 
rice paddies, and (3) a firefight where his platoon was 
isolated and pinned down - surrounded from three sides.  
Three men were killed and 12 were wounded.  He was 
responsible for cleaning up bodies, bagging the dead, and 
bringing them back to the unit.  The veteran also reported 
that while on an ambush, pursuing Viet Cong, his platoon came 
upon a wounded Viet Cong in a hole.  He believed the man to 
be near death.  He was ordered to shoot the man.  He refused.  
Another soldier volunteered to do the job.  

He [reluctantly] admitted to heavily abusing hashish, 
marijuana, and LSD for the year following his release from 
the military.  He complained of being extremely depressed and 
suicidal during that time.  He complained that he has been 
unable to look at raw meat since then because it reminds him 
of the human flesh that he saw so frequently while he was in 
the military.  During his year of abusing substances, he 
lived with his parents.  The veteran reported suffering from 
another flashback experience last week where he drifted back 
to a situation where he was across a river in Vietnam, 
recalling an effort to get medevac helicopters to take out 
wounded and dying soldiers.  He felt an urgent feeling to get 
his guys out of there and said he felt agitation, 
fearfulness, and sadness.  As he recalled this event, he 
became tearful.  

The mental status examination reflects that the veteran was 
well oriented, casually dressed, and well groomed.  His 
speech was clear, coherent, and goal directed.  He displayed 
no signs of cognitive impairment.  His recent and remote 
memory appeared to be intact.  He displayed no sign of a 
thought disorder.  His mood was euthymic.  He displayed a 
broad range of affect.  He did not appear to be a danger to 
himself or others.  The discussion reflects that the veteran 
did not appear to meet the DSM III -R criteria for PTSD at 
that time.  He did meet several of the classic symptoms of 
PTSD such as having experienced several events that were 
outside the range of usual human experience during his time 
in the military.  In addition, the veteran suffered from 
persistently re-experiencing traumatic events as a result of 
experiencing intense psychological distress at exposure to 
events that symbolize an aspect of traumatic events.  For 
example, when the veteran sees raw meat, he is reminded of 
human flesh that he so often witnessed while in the military.  
The veteran did not appear to meet criteria "C" or "D" in 
the DSM III - R diagnostic classification of PTSD.  More 
specifically, the veteran denied persistently avoiding 
stimuli associated with the trauma.  For example, he admitted 
that he watched movies about Vietnam, and did not have ill 
effects from them.  He also has close relationships with 
others and has loving feelings toward his partner of 25 
years, all suggesting that the does not suffer from criterion 
"C" of PTSD.  Finally, the veteran denies suffering from 
persistent symptoms of increased arousal, such as difficulty 
falling asleep, irritability, outbursts of anger, difficulty 
concentrating, or consistent problems with hypervigilance or 
an exaggerated startle response.  He admitted to being 
hypervigilant, but not on a regular basis.  As a result, the 
psychologist opined that the veteran did not appear to suffer 
from current symptoms of a diagnosis [of PTSD] at this time.  

The examination report reflects that the veteran has 
displayed mild social impairment and severe industrial 
impairment by virtue of the fact that he has no more than 
half a dozen friends and he has not been able to work 
consistently since his discharge from the military.  However, 
the veteran's industrial impairment appeared to be partially 
a voluntary choice, given that his partner has been the 
breadwinner for the most part over the past 25 years.  As a 
result, the veteran has been able to dabble in his interests 
in antiques, sculpting, and painting.  Nevertheless, the 
veteran admitted to having minor industrial impairment, such 
as having difficulty handling stress well, being distrustful 
of people, and having a need to keep distant from others.  
Further, the veteran admitted that he preferred solitude to 
being around others.  As for the veteran's abnormalities of 
conduct and judgment, a thorough assessment was not possible 
given that the veteran refused to disclose the level of 
severity of his drug or alcohol use after his one year of 
drug abuse in 1970.  Nevertheless, the veteran did display 
abnormalities of both conduct and judgment for at least the 
first year after he returned from Vietnam.  He has a history 
of severe emotional disturbance, as seen by him suffering 
from depression off and on in the immediate years following 
his release from the military.  The psychologist noted that 
the veteran appeared to be marginally employable at best 
given his physical problems of osteoarthritis, but he 
appeared to be capable of working at least part time.  The 
veteran also appeared to be able to manage his own benefits.  
Despite the fact that the veteran did not meet the DSM III -R 
criteria for a PTSD diagnosis, he did clearly suffer from 
some symptoms of PTSD, and would benefit from psychotherapy 
to help reduce these symptoms.  The DSM III -R diagnosis: 
Axis I: chronic major depression (by history), and 
polysubstance dependence, in complete remission.  The Axis 
IV: severity of psychosocial stressors: severe - unemployment 
and chronic illness.  The Axis V: global assessment of 
functioning (GAF) score was 55 - reflecting moderate 
difficulty in social and occupational functioning.  

In an August 1996 statement, the veteran conceded that he 
suffered from depression prior to entering active military 
service.  In December 1996, the veteran reported that he 
avoided all triggers that would stimulate recollections, 
sometimes not successfully.  He reported receiving counseling 
for PTSD about every 2-3 weeks at the Veterans Center.  

In relevant part, the veteran reported in a March 1997 
statement that he was awarded two Purple Hearts for field 
injuries resulting from enemy fire during combat in Vietnam.  
He asserts that the death and destruction that he witnessed 
daily aggravated his depression.  Memories and recurrent 
terrors associated with the war have led him to obtain 
counseling services as a victim of PTSD.  He reported having 
few friends, that he left his home infrequently, and that he 
reacted to noises defensively.  He also reported that he was 
continuously watchful and planned for the worst scenarios in 
situations.  He avoided crowds, loud noises, and stressful 
situations of all kinds.  

Testimony from the personal hearing conducted in June 1997 
reflects, inter alia, that the veteran was a medic during the 
Vietnam Conflict and participated in some very bloody battles 
with the enemy.  He acquired depression and PTSD.  He treated 
wounded soldiers in the field.  On several occasions, he was 
pinned down by enemy fire.  He also recovered bodies.  He had 
nightmares overseas and when out of the field on leisure, he 
would get stoned a lot and found out he slept real good.  So, 
he just got stoned and stayed stoned from the time of 
discharge until the 1980's.  He was employed for one month as 
a prep orderly on his return from Vietnam.  He was fired 
because of his attitude.  Then he went to Portland State 
[University].  He reported having three other jobs after 
service.  The longest duration of employment was two years.  
He has been homeless.  He has had to play many games with 
himself sometimes to get in the right mental attitude and 
block what was going on to sleep.  He medicated with naproxen 
sodium for arthritis and generic Valium as needed.  Since he 
was not working, he read a lot and did projects around the 
house.  He did not go out into public very often and did not 
participate in any social activities on a regular basis.  He 
saw his counselor at the Vet Center every two weeks and has 
been attending the Vet Center for a little over a year.  He 
asserted that he was marginally employable at best.  

The veteran's friend testified that he has known the veteran 
since 1970 and provided him housing between jobs since 1971.  
The friend reported that the veteran needs approximately 12 
hours of sleep because of his arthritis coupled with 
psychological problems.  Since [1970], the veteran has had 
trouble sleeping and nightmares from time to time.  He has 
had periods of depression that impact the household.  He 
disengages.  There were not many friendships now.  Many of 
his friends were deceased.  He follows old friends by 
telephone and visits.  The veteran testified that in terms of 
buddies or regular friends, nothing.  

Statements from the Portland Vet Center dated in July 1997 
reflect that the veteran started coming to the Vet Center in 
June 1989.  He reconnected in April 1996 and has been seen a 
total of 32 times.  His primary problems appear to be related 
to his military experiences in Vietnam as a combat medic.  He 
appears to suffer from PTSD.  He continues to report symptoms 
such as nightmares, intrusive thoughts, disturbed sleep, 
survivor's guilt, hypervigilance, exaggerated startle 
response, isolation, and numbing of emotions.  He continues 
to complain about how much the symptoms intrude on his daily 
life.  The readjustment counseling therapist opined that the 
veteran is affected by PTSD both socially and industrially.  
 
The July 1997 social and industrial survey reflects that the 
claims file was reviewed.  The social worker relayed that the 
veteran's pre-military and military experience remained 
unchanged including the detailed report regarding the 
veteran's Vietnam combat medic experience.  During the 
interview, the veteran was able to provide extensive 
information regarding his PTSD symptoms, which he did not do 
nearly as well during the first interview in March 1996.  The 
veteran reports that, "I just felt like I could hide these 
things.  I wanted to give a good face . . . it was 
embarrassing and now that I've been in counseling for over a 
year at the Portland Veterans Center, I've realized how much 
I've been hiding and covering up."  The social worker noted 
that his current symptoms, some of which were present during 
the initial interview but without significant detail, have 
been a part of the veteran's life since Vietnam.  

In brief, the social and industrial survey reflects that the 
veteran has difficulty maintaining and establishing steady 
employment.  He had approximately six jobs when leaving 
service until 1973.  His longest job lasted 2 years and he 
had 12 months with the CEDA (sic) program.  Otherwise, his 
jobs lasted from one month to six to eight months.  He 
received unemployment benefits twice during that period.  
Between 1979 to 1983, he worked many odd jobs including 
script writing, photo work, and illustration and part-time 
artist.  The veteran reported being happiest when alone 
during that time.  He did not want to be bothered.  His 
attitude toward work was pretty difficult.  He had a very 
difficult time with inefficiency and personal problems with 
coworkers.  "I would eventually piss people off."  In 1983, 
he was diagnosed with osteoarthritis and has had minimal 
employment since and has been primarily supported by his 
partner.  

The PTSD symptoms include startle response during the night.  
He has always told his partner not to touch him during the 
night.  Otherwise, he gets real excited.  His heart starts 
pounding.  He feels shock and he jumps up.  The veteran 
reports that since about October 1995, he has had sleep 
disturbances.  On the average, he goes to sleep between 
midnight and 1:30 a.m.  He will often wake up during the 
night.  The veteran reports that the loss of his partner's 
father in February 1996 was a trigger for some of his PTSD 
symptoms, but a big part was his sleep disturbance.  His 
partner's father was one of his closest [friends] for 25 
years.  He was involved in his health care issues, which 
triggered some of the veteran's corpsman experiences.  The 
veteran reported that over a period of two and a half years, 
not only the death of his partner's father but the death of 
his partner's mother, to whom he was very close.  The death 
of the veteran's father triggered much loss for the veteran 
and he reported "the stuff just started coming back . . . 
the war, my losses."  Taking warm baths at night for his 
arthritis triggered thoughts about Vietnam and the warm rice 
water paddies.  He remembers taking warm baths, breathing 
heavily, and crying.  He now has nightmares about Vietnam, 
averaging two to three times per month.  He awakens with 
rapid heart beat and heavy breathing.  He averaged about 10 
to 12 hours of sleep a day.  At least two times a month, he 
awakens during the night with the inability to resume sleep.  
He continues to have difficulty with unexpected loud noises, 
especially if he is touched from behind or a door slamming in 
his home.  Regarding hypervigilant symptoms, the veteran has 
much difficulty with people close behind him, especially if 
they touch him and he looks around.  He positions himself 
physically and then he verbally expresses his anger.  He gets 
pretty defensive.  The veteran reported that in a public 
location, he will usually put himself on the perimeter and 
more than likely, in a restaurant for example will sit with 
his back to the wall to watch as much of the surroundings as 
possible.  He does not go into crowds unless his partner is 
there.  He does not attend waterfront fairs or parades.  He 
spends approximately 80 percent of the time at home and has 
done so since 1983.  He reported being a loner.  The veteran 
has no other close friends beyond his partner at this time.  
He reported that the difficulty in relationships was a matter 
of distrust.  He does not feel like people have very constant 
follow-through.  He has a loathing for society and basically 
has a fear of loss of friendships.  He cannot stand the 
possibility of devastation of loss of friendship and the 
rejection.  He just feels that he does not deserve this 
again; he will fall apart.  He thinks about Vietnam on the 
average of six to twelve times per week.  About 50 percent of 
the time, the thoughts are brief.  The other 50 percent of 
the time, there are dwelling thoughts.  The thoughts are 
triggered by warm baths, diesel oil smells, bright overcast 
days, huey helicopters, wet roads, crowds, oriental people, 
or injured people.  The veteran reported that he does share 
his feelings with his partner and the Veterans Center 
counselor.  The veteran reported having occasional difficulty 
with his concentration, but denied any significant short-term 
memory problems.  The veteran reported having cyclical mood 
swings averaging approximately three times per week, 
sometimes lasting from 15 minutes to two days.  The veteran 
also suffered from withdrawal symptoms and fatigue.  He 
reported that "I've just a lot of undercurrent anger and I'm 
just coming to grips with this anger."  

The social worker noted by veteran's report that he did have 
suicidal ideation with a plan, using pills, last December 
when the mortgage rates were raised.  He just felt like his 
partner would be better off without him.  Since that time, 
the veteran reports that he did have a conversation with 
someone and just realized that he was thinking he could die . 
. . he had had enough.  The veteran reported having 
despairing thoughts maybe two or three times a month.  The 
veteran reported that approximately three or four months ago, 
he was in a restaurant with some acquaintances with his 
partner and one of these acquaintances announced that he 
disliked being with the veteran.  The veteran became very 
panicky, sweaty, and shaky in public.  His vision began to 
narrow and his partner had to help him leave.  The veteran 
was not taking any psychiatric medication.  The assessment 
reflects that the veteran was polite, provided information 
willingly, with good eye contact but appeared moderately 
nervous throughout the interview.  The social worker noted 
that during the initial PTSD evaluation in March 1996 it 
appeared that the veteran was not able to elaborate as he did 
now regarding specific PTSD symptoms.  The social worker 
added that the veteran's symptoms, some of which were 
prevalent and discussed in the previous interview, it appear 
to be much more serious and have had a much more serious 
effect on his life since Vietnam.  The veteran had sleep 
disturbances with nightmares, isolation symptoms, and 
hypervigilant symptoms.  The veteran reported that some of 
these symptoms have become increasingly more severe, 
beginning in approximately October 1995.  The death of his 
partner's parents and the death of the veteran's father 
triggered some symptoms.  The social worker opined that at 
that time, the veteran was severely socially impaired and 
moderately to severely industrially impaired.

The July 1997 VA PTSD examination conducted by a psychiatrist 
reflects that the claims file was reviewed to include the 
social and industrial surveys dated in March 1996 and July 
1997 and the PTSD examination dated in April 1996.  The 
mental status examination reflected that he was well groomed 
and had good eye contact.  He was cooperative with the 
examination.  His speech was normal.  There were no abnormal 
movements or tremors.  He described his mood as variable.  
His affect was not restricted.  There was no irritability or 
lability.  His thought processes were linear and goal 
directed.  The veteran denied suicidal or homicidal ideation.  
There was no evidence of psychosis.  His cognition was 
grossly intact.  The psychiatrist's impression: the veteran 
described a long history of dysthymia with possible episodes 
of major depression, which began at the age of 12.  He also 
required a major tranquilizer to treat his anxiety throughout 
his teenage years.  He was a heavy drinker prior to entering 
the military.  Despite the pre-existing conditions, the 
veteran was exposed to traumatic and life threatening events 
on numerous occasions while in Vietnam.  He experienced 
helplessness and horror upon his return from the war.  His 
substance abuse worsened.  He had difficulty coping with day 
to day life and has never had stable employment.  He dealt 
with the deaths of friends from AIDS through numbing 
mechanisms, but eventually came to realize the he had not 
dealt with either the deaths of his friends in Vietnam or 
these deaths, except by denial.  Specific symptoms in keeping 
with the diagnosis of PTSD include intrusive thoughts and 
feelings (frequent ruminations at night which prevent him 
from sleeping, recurrent disturbing nightmares, flashbacks 
which leave him feeling startled and helpless), avoidance of 
busy and crowded places, a sense of hopelessness about his 
future, a fear of being unable to control his anger and 
erratic sleep habits.  He receives help for his PTSD 
symptomatology at the Veterans Center.  The veteran is not 
taking any psychiatric medications, except for Valium, which 
he takes on an occasional basis for anxiety or muscle spasms.  
He finds this treatment extremely helpful.  Although the 
veteran now drinks occasionally, substance abuse is not an 
active problem.  The examiner believed that the veteran was 
moderately to severely socially impaired and moderately to 
severely industrially impaired.  The DSM-IV diagnosis 
reflects: Axis I: PTSD, chronic, moderate to severe; 
dysthymia; alcohol dependence, in remission for many years; 
and marijuana dependence, in remission for years.  Axis III: 
osteoarthritis and temporomandibular joint disease.  Axis IV: 
unemployment, numerous losses of friends, social isolation.  
The GAF score was 60.  

The hospital summary for the February 1998 hospitalization 
for depression and suicidality with a history of PTSD and 
polysubstance abuse reflects that the veteran planned to 
overdose on Valium and alcohol.  He contracted with "us" to 
not attempt suicide while in the hospital, so he was admitted 
to ward level voluntarily for evaluation and monitoring and 
treatment.  The mental status examination reflects that the 
veteran behaved cooperatively.  He became startled when the 
examiner moved forward.  His mood was gray and depressed.  
His affect was depressed.  His speech was slow, occasionally 
with low volume.  His speech was occasionally halting.  His 
thought process was linear.  He had no delusions.  He had 
suicidal ideation.  He had no homicidal ideation.  He had no 
auditory hallucinations or visual hallucinations.  He was 
able to abstract.  He had fair insight and judgment.  He was 
alert and oriented times three.  The discharge diagnoses 
reflects: Axis I: adjustment disorder, with mixed features; 
Axis II: personality disorder, not otherwise specified; Axis 
IV: interpersonal problems; and Axis V: GAF on admission was 
30.  The GAF on discharge was 70.  The veteran received 
milieu therapy, group therapy and individual therapy, and 
pharmacotherapy during the hospitalization.  No medications 
were given for discharge; his regular primary care provider 
was to prescribe the medications.  
 
Treatment records from the Veterans Center dated for the 
period of June 1989 to February 1999 reflect that the veteran 
sought information regarding access to VA services for 
possible cancer and other medical problems.  He was provided 
information and the case file was closed out at that time.  
The veteran [reconnected] with the Veterans Center in April 
1996.  In pertinent part, the records reflect psychiatric 
evaluation for issues related to his Vietnam experience, self 
care issues (decision making, lifestyle issues, and taking 
responsibility for his actions), denial of potential triggers 
of depression and anger, and the AIDS epidemic.  At times, he 
addressed feeling suicidal.  He reported addiction and a 
family history of ongoing verbal abuse.  His couples focus 
may have been in part based on a need to stay away from the 
issues of a friend's HIV exposure and its impact on him.  A 
June 1998 intake reflects alienation/ isolation, anger, and 
intrusive thoughts.  The records also reflect that the 
veteran has relationship problems; that he still had problems 
with dealing with death and dying; that his sleep 
disturbances fluctuate with stress; that he had a recent dip 
in his sex drive; that his energy level was low to average 
with weather changes; that he was still at moderate risk for 
suicidal ideation; and that he had homicidal thought - 
fantasy only.  He stopped using drugs and alcohol in 1983.  
The alcohol had increased in June 1997.  In August 1998, the 
assessment reflects the following diagnoses: Axis I: PTSD and 
Axis V: GAF of 55.  

In brief, other Veterans Center treatment records dated in 
1998 and 1999 reflect that he experienced a sudden onset of 
depression and was unable to identify the triggers.  He 
experiences trauma related blips that emerge and submerge.  
The assessment reflects that he was experiencing bouts of 
depression but was able to cope.  He had emotional numbing 
and grief issues.  Several entries reflect that the veteran 
needed to focus on self-care.  An entry also reflects that 
the veteran was able to focus on his responsibility in 
finances and communication.  His nightmares had decreased in 
frequency although his sleep was still more disrupted than 
usual.  He responded to a friend's move as though the friend 
had died.  He realized that he had been responding this way 
since Vietnam.  A December 1998 entry reflects that arousal/ 
intrusive symptoms were exacerbated -nightmares were nightly.  
He had one anxiety attack recently.  His short-term memory 
was more impaired than usual.  He had nightly dreams that his 
life was in danger or others died suddenly and violently.  An 
entry dated in February 1999 reflects that the veteran was 
making steady progress.  


Analysis

After a comprehensive review of the clinical evidence and the 
veteran's contentions, the Board concludes that the 
symptomatology associated with the PTSD is appropriately 
rated as 50 percent disabling.  See 38 C.F.R. § 4.7 (1999).  
With few exceptions cited in the record, the clinical 
evidence reflects that the veteran is well oriented, that he 
has osteoarthritis and dysthymia which are not service 
connected, that he preferred maintaining a small circle of 
friends, that he has lost friends from AIDS, and that he has 
intrusive thoughts and occasional anxiety attacks.  The Board 
observes that the social and industrial survey conducted in 
March 1996 together with the PTSD examination conducted in 
April 1996 reflect that the veteran was moderately impaired 
by his PTSD symptoms.  At that time, he suffered from some 
hypervigilance symptoms, minimal intrusive thought symptoms, 
some difficulty establishing and maintaining a large network 
of friends, some difficulty handling stress, and being 
distrustful of people.  He displayed no sign of a thought 
disorder.  The PTSD examination revealed a GAF score of 55 
reflecting moderate difficulty in social and occupational 
functioning and no diagnosis of PTSD.  

While the July 1997 social and industrial survey reflects 
that some of the previously reported symptoms were much more 
serious and have had a more serious effect on the veteran's 
life since Vietnam, the Board observes that the 
symptomatology (i.e., sleep disturbances with nightmares, 
isolation symptoms, hypervigilant symptoms) also reported in 
the July 1997 PTSD examination is not indicative of more than 
moderate impairment as contemplated by the schedular 
criteria.  The July 1997 PTSD examination report reflects 
that the veteran was not taking any psychiatric medications, 
except for Valium on occasion for anxiety and muscle spasms.  
The veteran's thought processes were linear and goal 
directed.  The PTSD examiner concluded after a review of the 
claims file and interview with the veteran that he was 
moderately to severely socially impaired and moderately to 
severely industrially impaired.  The assigned GAF score was 
60.  

Turning to the veteran's GAF scores (which are a measurement 
of psychological, social, and occupational functioning on a 
continuum of mental health - illness), the Board observes 
that the scores were consistently 55 or above during the 
appeal except for the February 1998 hospitalization for 
depression and suicidality.  On discharge from the hospital, 
the GAF score was 70.  In that regard, the veteran's GAF 
scores indicate at most moderate symptoms or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with co-workers, disturbances 
in motivation and mood, impairment in short- and long-term 
memory, and reduced reliability and productivity) which is 
also supported by the clinical evidence from the Veterans 
Center, the July 1997 VA PTSD examination together with the 
February 1998 VA hospitalization.  See AMERICAN PSYCHIATRIC 
ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (3rd ed. 1987 & 4th ed. 1994) (DSM-III & DSM-IV); 
see also 38 C.F.R. §§ 4.125(1996), 4.130 (1999) 
(incorporating by reference the VA's adoption of DSM-III and 
DSM-IV for rating purposes).  Additionally, the records 
demonstrate reduced efficiency in work and family, occasional 
anxiety attacks, increased intrusive thoughts, nightmares, 
hypervigilance, depression, and "disengaging" behavior.  
Further, an August 1998 Veterans Center record reflects a GAF 
score of 55 and a February 1999 entry reflects that the 
veteran was making steady progress.  Id.

The Board's review of the evidentiary record also discloses 
that the veteran's employment history since separating from 
service is reflective of numerous jobs with periods of 
unemployment.  The Board acknowledges the veteran's 
contentions that he has difficulty in retaining employment 
and that he has been totally avoidant of work and work-like 
settings because they are too stressful and that he quit his 
last job in the 1980's because of stress.  On VA examination 
in April 1996, the veteran admitted to having minor 
industrial impairment, such as having difficulty handling 
stress well, being distrustful of people, and having a need 
to keep distant from others.  The Board stresses that while 
the April 1996 VA examination report reflected severe 
industrial impairment, the examiner noted that the veteran 
was marginally employable at best given his physical problems 
of osteoarthritis, but appeared capable of working at least 
part time.  The examiner added that the veteran's industrial 
impairment appeared to be partially a voluntary choice, given 
that his partner had been the breadwinner for the most part 
over the past 25 years and that the veteran dabbled in his 
interests in antiques, sculpting, and painting.  The July 
1997 VA examination associated with clinical records from the 
Veterans Center reflect that the veteran is moderately to 
severely industrially impaired.  While it is clear from the 
record that the veteran has some difficulty acclimating 
himself in a social or industrial setting for any long-term 
period, the evidence does not indicate that the veteran's 
ability to establish and maintain effective or favorable 
relationships is severely impaired or that his psychoneurotic 
symptoms (attributed to the service connected PTSD) are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment to warrant a 70 
percent evaluation under the old diagnostic criteria for 
PTSD.  See 38 C.F.R. § 4.132, DC 9411 (1996).  

Similarly, the veteran's PTSD is not indicative of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessive rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant, near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); and spatial disorientation; 
neglect of personal appearance and hygiene to warrant a 70 
percent disability evaluation under the revised diagnostic 
criteria.  See 38 C.F.R. § 4.130, DC 9411 (1999).  Therefore, 
the Board determines that the PTSD is appropriately evaluated 
as 50 percent disabling under the old and revised diagnostic 
criteria.  

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with the impairment in the average 
earning capacity due exclusively to the service-connected 
disability or disabilities.  See 38 C.F.R. § 3.321(b)(1) 
(1999).  In reviewing this case, the Board also must consider 
whether additional benefits are warranted under any of the 
provisions of Parts 3 and 4.  In that respect, the clinical 
evidence reflects that the veteran has multiple non-service 
connected disabilities (for example, osteoarthritis, 
dysthymia, patellofemoral syndrome of the knees, 
hypertension, irritable bowel syndrome, and asthma).  He has 
not presented an exceptional or unusual disability picture 
marked by frequent hospitalizations attributed to the PTSD 
that would preclude the use of the regular rating criteria.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation itself is recognition that industrial 
capabilities are impaired).  In sum, the Schedule for Rating 
Disabilities is shown to provide a fair and adequate basis 
for rendering a decision in this case.  In the absence of an 
exceptional or unusual disability picture, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against a disability 
evaluation in excess of 50 percent, the benefit of the doubt 
provision is not for application in this case.  See 38 
U.S.C.A. § 5107; 38 C.F.R. §§ 4.3.  



ORDER

An initial evaluation in excess of 50 percent for post-
traumatic stress disorder (PTSD) is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 
- 22 -


- 21 -


